Citation Nr: 0502793	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  95-20 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) at L4-L5, L5-S1.

3.  Entitlement to a rating in excess of 10 percent for right 
knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1974 through December 1987.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, raised the veteran's rating 
for DDD at L4-L5, L5-S1 from 10 percent to 20 percent.  The 
RO also raised the veteran's rating for right knee strain 
from noncompensable to 10 percent.  Finally, the RO granted 
the veteran's request to reopen a claim of entitlement to 
service connection for asthma.  Following a review of the 
entire record, however, the RO denied entitlement to service 
connection for asthma.  Thereafter, the case was returned to 
the Board for further appellate action.

The issues of entitlement to service connection for asthma; 
entitlement to a rating in excess of 20 percent for DDD at 
L4-L5, L5-S1; and entitlement to a rating in excess of 10 
percent for knee strain are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal the RO's March 1988 decision 
which had denied entitlement to service connection for 
asthma.

2.  Evidence associated with the record since the RO's March 
1988 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for asthma.


CONCLUSIONS OF LAW

1.  The RO's March 1988 decision, which denied entitlement to 
service connection for asthma, is final.  38 U.S.C.A. § 4005 
(1988); 38 C.F.R. § 19.192 (1987).  

2.  The criteria to reopen the claim of entitlement to 
service connection for asthma have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective from 
September 30, 1994, through November 8, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
asthma.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  In determining whether service connection 
is warranted for a particular disability, there must be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for asthma.  In March 1988, the RO denied such a claim.  
Relevant evidence on file at that time consisted of the 
veteran's service personnel records; the veteran's service 
medical records; and the report of a February 1988 VA 
examination.  
Such evidence showed that approximately 2 weeks after his 
entry in service, the veteran was found to have a one day 
history of asthma, manifested by a productive cough and 
bilateral wheezes and rhonchi.  Thereafter, he was treated on 
many occasions in service for asthma; and it was noted that 
he had had a long history of asthma as a child.  

During the February 1988 VA examination, the veteran 
demonstrated no manifestations of asthma, and the results of 
his chest X-ray and spirometry normal.  Consequently, asthma 
was diagnosed by history only.  Absent a then-current 
diagnosis of asthma, the RO denied entitlement to service 
connection for that disorder.  

The veteran was notified of that decision, as well as his 
appellate rights; however, the VA did not receive a Notice of 
Disagreement (NOD) with which to initiate the appellate 
process.  Accordingly, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 4005; 38 
C.F.R. §§ 19.192.  The veteran now requests that his claim of 
entitlement to service connection for asthma be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156; see Barnett v. Brown, 83 F.3d 1380, 
1383 (1996).  



In September 1994, when the veteran requested to reopen his 
claim of entitlement to service connection for asthma, new 
and material evidence was defined as follows:

...evidence not previously submitted to VA 
decision makers, which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a)

In August 2001, the VA published final rules with respect to 
the definition of new and material evidence and the 
development of associated cases.  66 Fed. Reg. 45620 (August 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a) (2004).  The changes with respect to new 
and material evidence, however, were only effective for 
claims filed on or after August 29, 2001. 66 Fed. Reg. 45620, 
45630-32 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.156(a)).  Inasmuch as the veteran's claim was filed 
before that date, the changes with respect to new and 
material evidence are not applicable in this case.

In any event, if new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after insuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's March 
1988 decision includes numerous records and reports, such as 
the report of a January 2003 VA examination, which shows that 
the veteran currently has asthma.  Such evidence is clearly 
new in the sense that it was not previously before VA 
decision makers.  It is also material as it cures at least 
one essential deficit in the record which existed in March 
1988.  That is, the additional evidence shows a current 
diagnosis of asthma.  Such evidence, when considered with 
that previously on file is so significant that it must be 
considered in order to fairly decide the merits of the claim  
Accordingly, the veteran's request to reopen the claim of 
entitlement to service connection for asthma is granted.  To 
that extent, the appeal is allowed.


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for asthma is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for asthma.  Elkins.  However, it would be 
premature for the Board to do so prior to the RO, as it could 
result in prejudice to the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

A review of the claims folder is negative for any of the 
veteran's pre-service medical records and for the report of 
his service separation examination.  

Such review also discloses that the veteran has received 
education benefits from the VA and that he has been 
considered for vocational rehabilitation by the VA.  However, 
his vocational rehabilitation and education folder has not 
been associated with the claims folder.  

In June 1999, the veteran had a hearing at the Board before 
the undersigned Veterans Law Judge.  The veteran acknowledged 
that prior to service, he had had asthma and that he had used 
an inhaler.  He testified, however, that such disease was 
aggravated in service by exposure to second-hand smoke.  

Every veteran is taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  VA bears the 
burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

Where there is clear and unmistakable evidence that a 
particular disorder existed prior to service, a presumption 
of aggravation arises where there is an increase of 
disability during service unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  

In January 2003, following a VA pulmonary examination, the 
examiner stated that exposure to smoke in an enclosed and 
poorly ventilated work environment would be an irritant to 
aggravate asthma.  The examiner reported, however, that she 
was not able to obtain specific clinical data contributing 
the veteran's asthma attacks to smoke exposure.  She also 
reported that the veteran's asthma was exacerbated by upper 
respiratory infections in service.

In February 2004, following a review of the veteran's claims 
folder, a different VA examiner opined that the veteran's 
asthma was not aggravated by military service.  The VA 
examiner did not provide the rationale for that opinion.

Neither of the foregoing examiners rendered an opinion as to 
whether the veteran's asthma underwent an increase in 
disability during service.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In particular, the VA had 
to ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004).  

To date, the veteran has not received any correspondence from 
the VA notifying him of the VA's duty to assist him in the 
development of his claim.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  Request that the veteran identify the 
names, addresses, and dates of treatment 
or examination of all health care 
providers, who treated or examined him 
for asthma prior to his entry in service.  
Also identify the names and addresses of 
any facilities where he was treated prior 
to service.  Then request the record(s) 
of that treatment or examination directly 
from the providers.  Such records should 
include, but are not limited to, pharmacy 
records, reports of spirometry, and 
laboratory reports.  Finally, request 
that the veteran provide any such records 
in his possession.

3.  Through official channels, request a 
copy of the veteran's service separation 
examination.  Also request that the 
veteran provide any such evidence in his 
possession.

4.  Request the veteran's VA vocational 
rehabilitation folder and associate it 
with his claims folder.

5.  When the actions in paragraphs 2, 3, 
and 4 have been completed, schedule the 
veteran for a respiratory examination to 
determine the nature, etiology, and 
extent of any respiratory disability 
found to be present.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  The examiner must identify and 
explain the elements supporting the 
diagnosis of each respiratory disability 
found to be present.  If asthma is found, 
the examiner must render an opinion as to 
whether or not it existed prior to the 
veteran's entry in service.  If it is 
found that asthma existed prior to 
service, the examiner must render an 
opinion as to whether or not such disease 
underwent an increase in disability 
during service.  Note:  Temporary or 
intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not 
constitute sufficient evidence of 
increased disability.  Rather, the 
underlying condition must have gotten 
worse.  

If the examiner finds that asthma did not 
exist prior to the veteran's entry in 
service, the examiner must opine whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's currently diagnosed 
asthma had its onset during service or is 
in any other way causally related to 
service.  

The rationale for all opinions must be 
set forth in writing.

5.  When the actions requested in 
paragraphs 2, 3, 4, and 5 have been 
completed, undertake any other indicated 
development, such as the scheduling of 
any additional VA examinations, and then 
readjudicate the following issues:  
entitlement to service-connection asthma; 
entitlement to a rating in excess of 20 
percent for DDD at L4-L5, L5-S1; and 
entitlement to a rating in excess of 10 
percent for right knee strain.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


